DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 5-15 and 21-29 in the reply filed on 12/9/2020 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Williamson et al. (US pub 20190279944) in combination with Suzuki et al. (US pub 20090160035).
	With respect to claim 5, Williamson et al. teach a semiconductor package comprising (see figs. 1-5, particularly fig. 1 and associated text): 
a first package component 110 comprising a first side (bottom), 
a second side (top) opposite to the first side; and
 a second package component 120 connected to the first side of the first package component; and 
an underfill material 160 between the first package component and the second package component.

Suzuki et al. teach forming a recess at a corner of the first package component and filling with a stress buffer structure 17, 27A. See figs. 1-11 and associated text.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Suzuki et al. into the device of Williamson et al. to improve the mechanical strength of the top corner portion of the device. See para 0030.
Further with respect to claim 5, Williamson et al. in combination of Suzuki et al. would teach the first stress buffer structure has a first surface in contact with the first package component and a second surface coupled to the first surface and in contact with the underfill material.
With respect to claim 6, Williamson et al. in combination of Suzuki et al. would teach the first surface of the first stress buffer structure is entirely in contact with the first package component.  
With respect to claim 7, Williamson et al. in combination of Suzuki et al. would teach the second surface of the first stress buffer structure is entirely in contact with and embedded within the underfill material.  
With respect to claim 8, Williamson et al. in combination of Suzuki et al. would teach the first stress buffer structure comprises a third surface coupled to the first surface and the second surface, and the third surface is aligned with a sidewall surface of the first package component.  
With respect to claim 11, Williamson et al. in teach the first stress buffer structure comprises an epoxy-based material. See para 0029.
With respect to claim 12, Williamson et al. in teach the first stress buffer structure comprises fillers in the epoxy-based material. See para 0029.
With respect to claim 13, Williamson et al. in teach a connector 112,141 disposed between the first package component and the second package component, wherein the connector electrically couples the first package component and the second package component.  
.  

 Allowable Subject Matter
Claims 21-29 are allowed.
Claims 9-10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814